DETAILED ACTION
This office action is in response to the communication received on 07/09/2021 concerning application no. 15/957,103 filed on 04/19/2018.
Claims 15 and 18-31 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Claims 15 and 18-31 are pending.	

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 15 and 23 regarding the Abdessalam reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07/092021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claims 15 and 23 regarding Abdessalam have been considered but are moot as the new grounds of rejection does not rely on Abdessalam.
Applicant argues that the Monedero reference discloses that that hemorrhoids “may or may not” be associated with pain of PCS. Applicant, a vascular surgeon, established that they strongly disagree that PCS can result in hemorrhoids. Applicant argues that PCS and hemorrhoids are both caused by pregnancies and there is no link between the two. Furthermore, Applicant notes that men can have hemorrhoids but are not present with PCS and uses Shah to establish that PCS is a type of chronic pelvic pain. With regards to Monedero, Applicant argues that Monedero does not provide an expectation that the stenting in the common iliac vein will treat hemorrhoids. Furthermore, Applicant argues that Monedero uses embolization to treat PCS and has no patient of Monedero that is stented. Applicant argues that not treatment of in table 1 is done with stenting and all of them use embolization for the ovarian vein, internal iliac vein, and gonadal vein. Applicant notes that such a treatment is not of a common iliac vein. Applicant argues that figures 3 and 7 are teaching stenting of common iliac vein but are not associated to PCS and one with ordinary skill in the art would not understand the purpose of the stent. One with ordinary skill in the art would not be able to be determine if there was total relief, partial relief or no relief and as such there is no reasonable expectation of success to relieve PCS.
Examiner respectfully disagrees. With the “may or may not language”, Examiner is interpreting the reference in an instance where the hemorrhoids may be associated with pain in PCS. With regards to Applicant’s medical experience being used to disagree about a relationship of PCS to hemorrhoids, Examiner notes that the new rejection is under Monedero in view of O’Brien. In the reference of O’Brien, who is an MD PhD publishing in the Journal of Vascular Surgery Venous and Lymphatic Disorders, page 99 establishes “Several studies have also suggested that the regression of lower extremity varicosities does not necessarily correlate with relief from other symptoms associated with PCS, although the disappearance of vulvar varicosities and hemorrhoids does”. That is to say that while other symptoms may not be associated to PCS, the treatment of PCS will result in the disappearance of hemorrhoids as 
Regarding Monedero, Examiner notes that while Table 1 does not discuss stenting, Figure 1 of Monedero does. It shows an algorithm that Monedero is using for investigation of PCS (Paragraph 1 of the “Pelvic Congestion Syndrome Investigation” section in page 146 states “In our practice, we use an investigation algorithm when female patients consult with the signs and symptoms mentioned above”. This provides clear support that Monedero’s practice is using the algorithm in Figure 1). In the Figure 1, on the right-most part, it states, that in the case of iliac vein compression, it should be identified with IVUS (Fig. 1 Abbreviations section establishes IVUS stands for intravascular ultrasound), and that balloon stenting should be used. Unlike other branches in the algorithm, which use embolization, it clearly states “Balloon Stenting”. This use of stenting in Monedero’s practice is contrary to Applicant’s argument that Monedero’s experience is “clearly only directed and embolization”. With regards to Monedero not having a patient, Examiner notes that Fig. 7 description states “This is the same patient as in Figure 3, after stenting”. Given this statement, the image of a common iliac vein in Fig. 3 and 7, and the statement “In our practice, we use an investigation algorithm when female patients consult with the 
Examiner maintains that Monedero is a valid reference.

The affidavit under 37 CFR 1.132 filed 10/23/2020 is insufficient to overcome the rejection of claims 15 and 18-32 based upon 35 U.S.C. 103 as set forth in the last Office action because:  the affidavit is in regards to the Holdstock and Raju references. The current rejection of the independent claims is under Monedero and O’Brien.

Claim Objections
Claim 31 objected to because of the following informalities:  
Claim 31 recites “wherein the wherein the medical imaging system”. The second recitation of “wherein the” should be deleted to avoid repeated words.
Appropriate correction is required.

Claim Interpretation
	Claim 15, line 8-9, contains an optional limitation “if the subject is determined to have hemorrhoids and the obstruction or occlusion of the common iliac vein”. According to MPEP 2111.04, 
Therefore, the claim elements starting from “determining that hemorrhoids in the subject are caused by the obstruction or occlusion of the common iliac vein” to “determine changes to the hemorrhoids in the subject” is not required to be performed.

Claim 27, line 9-10, contains an optional limitation “if the subject is determined to have hemorrhoids and the stenosis or compression of the common iliac vein”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation acquires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Therefore, the claim elements starting from “determining that hemorrhoids in the subject are caused by the stenosis or compression of the common iliac vein” to “determine the presence of hemorrhoids in the subject” is not required to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 23, line 10, recites “determine a presence of hemorrhoids in the subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “presence of hemorrhoids in the subject” is the same as the “presence of hemorrhoids in the subject” established in line 8 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the presence of hemorrhoids to be different from one another as line 8 claims that the presence is prevented.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-23, 25-27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Javier Monedero et al. ("Pelvic Congestion Syndrome: an update", 2013, Phlebolymphology, Vol. 20 No. 3, Pages 145-149) in view of Marlene O'Brien et al. ("Diagnosis and Treatment of the Pelvic Congestion Syndrome", January 2015, Journal of Vascular Surgery Venous and Lymphatic Disorders, pages 96-106).

Regarding claim 15, Monedero teaches a method of treatment of hemorrhoids in a subject, the method comprising the steps of:
performing an intra-vascular visualization procedure to determine if there is an obstruction or occlusion of a common iliac vein of the subject (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. Fig. 1 teaches that an iliac vein compression can be identified by IVUS which is intravascular ultrasound. Modified Fig. 1 below shows the segment of the logic chart that instructs the identification of compression with IVUS);
determining that hemorrhoids in the subject are caused by the obstruction or occlusion of the common iliac vein in the subject if the subject is determined to have hemorrhoids and the obstruction or occlusion of the common iliac vein (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. That is, the pelvic congestion syndrome (PCS) is induced by May-Thurner syndrome. “Clinical Presentation” Section in page 146 teaches this reflux induced by common iliac vein compression can result in the presence of hemorrhoids1. Fig. 3 shows the left common iliac vein compression that results in reflux in the tributaries); and
reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein and thereby reducing or Fig. 1 teaches that the compression can then be treated with ballooning stenting. See modified Fig. 1 below to see the segment of the logic chart that involves the use of stenting. This is also discussed in page 148, paragraph 2 and the effects of the stenting are shown in Fig. 7. The compression of the common iliac vein prior to stenting is shown in Fig. 3. This stenting is done to resolve the reflux of the PCS as mentioned by the section title “Treatment of Pelvic Congestion Syndrome” and Fig. 7 stating that reflux is no longer observed after stenting. Due to the treatment of PCS, the symptoms of PCS, which includes hemorrhoids, would be resolved).

    PNG
    media_image1.png
    606
    929
    media_image1.png
    Greyscale

Modified Fig. 1
	However, Monedero is silent regarding a method, comprising the steps of:
making a visual inspection of a lower rectum and anus of a subject to determine a presence of hemorrhoids in the subject; 

	In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, O’Brien teaches a method, comprising the steps of:
making a visual inspection of a lower rectum and anus of a subject to determine a presence of hemorrhoids in the subject (Paragraph 1 of page 99 teaches that a physical examination can reveal hemorrhoids of the perineum, buttocks, and lower extremities. Fig. 4 teaches a physical and pelvic exam); 
making one or more subsequent visual inspections of the lower rectum and anus of the subject to determine changes to the hemorrhoids in the subject (Paragraph 1 of page 99 teaches that hemorrhoids are a condition that disappear as PCS is relieved. Fig. 4 teaches a follow-up exam to observe improvement of symptoms).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Monedero with O’Brien’s teaching of the multiple visual inspections of the lower rectum and anus of the subject for the determination of the presence of hemorrhoids in the subject. This modified method would allow for the improvement of diagnosis of a patient and the improvement in the patient’s lifestyle. Furthermore, the treatment based on the diagnoses can allow for improved success rates in treatment (Conclusion of O’Brien).

Regarding claim 19, modified Monedero teaches the method in claim 15, as discussed above.
	Monedero further teaches a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises one or more of angioplasty, balloon angioplasty, and stenting of the common iliac vein (Fig. 1 teaches that balloon stenting is done in the case of compression of the iliac vein. Paragraph 2 of page 148 teaches that the ballooning and stenting of iliac vein compression is shown in Fig. 7. The description of Figure 7 describes that the image of the same patient in Fig. 3 which was described to have a compression of the left common iliac vein).

Regarding claim 20, modified Monedero teaches the method in claim 15, as discussed above.
	Monedero further teaches a method, wherein the step of performing an intra-vascular visualization procedure is conducted using an Intra Vascular Ultrasound (IVUS) system or an optical coherence tomography angiography (OCT-A) system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).

Regarding claim 21, modified Monedero teaches the method in claim 15, as discussed above.
	Monedero further teaches a method, further comprising the step of using a medical imaging system to determine if there is an obstruction or occlusion in the common iliac vein of the subject (Paragraph 2 of the “Pelvic Congestion Syndrome Investigation” section teaches that iliac vein compression can be identified. As seen in Fig. 2 and 3. Fig. 3 shows the left common iliac vein compression and reflux. Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).

Regarding claim 22, modified Monedero teaches the method of claim 21, as discussed above.
Monedero further teaches a method, wherein the medical imaging system is selected from the group consisting of: a computed tomography pelvic scan system, a pelvic magnetic resonance imaging system, computed tomography angiography system, a magnetic resonance angiography system, a computed tomographic venography system, a magnetic resonance venography system, a duplex scan venography system, and an ultrasonography system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound), and an iliocavography system.

Regarding claim 23, Monedero teaches a method of prevention of hemorrhoids or prevention of symptoms of hemorrhoids in a subject, the method comprising the steps of: 
performing an intra-vascular visualization procedure to determine if there is an obstruction or occlusion of a common iliac vein of the subject (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. Fig. 1 teaches that an iliac vein compression can be identified by IVUS which is intravascular ultrasound. Modified Fig. 1 below shows the segment of the logic chart that instructs the identification of compression with IVUS);
reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra-vascular pressure on the obstruction or occlusion of the common iliac vein, and thereby preventing a presence of hemorrhoids in the subject (Fig. 1 teaches that the compression can then be treated with ballooning stenting. See modified Fig. 1 below to see the segment of the logic chart that involves the use of stenting. This is also discussed in page 148, paragraph 2 and the effects of the stenting are shown in Fig. 7. The compression of the common iliac vein prior to stenting is shown in Fig. 3. This stenting is done to resolve the reflux of the PCS as mentioned by the section title “Treatment of Pelvic Congestion Syndrome” and Fig. 7 stating that reflux is no longer observed after stenting. “Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux and PCS can be due to the compression of the common iliac vein, also known as May-Thurner Syndrome. Clinical Presentation” Section in page 146 teaches this reflux induced by common iliac vein compression can result in the presence of hemorrhoids2. Due to the treatment of PCS, the symptoms of PCS, which includes hemorrhoids, would be resolved).

    PNG
    media_image1.png
    606
    929
    media_image1.png
    Greyscale

Modified Fig. 1
However, Monedero is silent regarding a method, comprising the steps of:
making a visual inspection of a lower rectum and anus of a subject; 
making one or more subsequent visual inspections of the lower rectum and anus of the subject to determine presence of hemorrhoids in the subject.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, O’Brien teaches a method, comprising the steps of:
making a visual inspection of a lower rectum and anus of a subject (Paragraph 1 of page 99 teaches that a physical examination can reveal hemorrhoids of the perineum, buttocks, and lower extremities. Fig. 4 teaches a physical and pelvic exam);
Paragraph 1 of page 99 teaches that hemorrhoids are a condition that disappear as PCS is relieved. Fig. 4 teaches a follow-up exam to observe improvement of symptoms)
treating to reduce or eliminate hemorrhoids (Paragraph 1 of page 99 teaches that the disappearance of hemorrhoids is related to relief from PCS symptoms. As such the treatment of PCS can be done with a combination of clinical symptoms, physical examination findings, and anatomic and functional imaging. Such a reduction in PCS would resolve the symptoms and cause the disappearance of hemorrhoids), 
treating to reduce or eliminate hemorrhoids (Paragraph 1 of page 99 teaches that the disappearance of hemorrhoids is related to relief from PCS symptoms. As such the treatment of PCS can be done with a combination of clinical symptoms, physical examination findings, and anatomic and functional imaging. Such a reduction in PCS would resolve the symptoms and cause the disappearance of hemorrhoids). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Monedero with O’Brien’s teaching of the multiple visual inspections of the lower rectum and anus of the subject for the determination of the presence of hemorrhoids in the subject. This modified method would allow for the improvement of diagnosis of a patient and the improvement in the patient’s lifestyle. Furthermore, the treatment based on the diagnoses can allow for improved success rates in treatment (Conclusion of O’Brien).

Regarding claim 25, modified Monedero teaches the method in claim 23, as discussed above.
	Monedero further teaches a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises one or more of angioplasty, balloon angioplasty, and stenting of the common iliac vein (Fig. 1 teaches that balloon stenting is done in the case of compression of the iliac vein. Paragraph 2 of page 148 teaches that the ballooning and stenting of iliac vein compression is shown in Fig. 7. The description of Figure 7 describes that the image of the same patient in Fig. 3 which was described to have a compression of the left common iliac vein).

Regarding claim 26, modified Monedero teaches the method in claim 23, as discussed above.
	Monedero further teaches a method, wherein the step of performing an intra-vascular visualization procedure is conducted using an Intra Vascular Ultrasound (IVUS) system or an optical coherence tomography angiography (OCT-A) system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).

Regarding claim 27, Monedero teaches a method of treatment of hemorrhoids in a subject, the method comprising the steps of: 
performing one or more of: (i) a medical imaging procedure and (ii) an intra- vascular visualization procedure; to determine if there is a stenosis or compression of a common iliac vein of the subject (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. Fig. 1 teaches that an iliac vein compression can be identified by IVUS which is intravascular ultrasound. Modified Fig. 1 below shows the segment of the logic chart that instructs the identification of compression with IVUS);
determining that hemorrhoids in the subject are caused by the stenosis or compression of the common iliac vein in the subject if the subject is determined to have hemorrhoids and the stenosis or compression of the common iliac vein (“Etiology, Pathology, and Physiopathology” Section in page 145 teaches that the reflux in internal iliac vein tributaries or in the lower extremities can be caused by compression in the iliac vein. One instance provided is that the compression can be that of the compression of the left common iliac vein, also known as May-Thurner syndrome. That is, the pelvic congestion syndrome (PCS) is induced by May-Thurner syndrome. “Clinical Presentation” Section in page 146 teaches this reflux induced by common iliac vein compression can result in the presence of hemorrhoids3. Fig. 3 shows the left common iliac vein compression that results in reflux in the tributaries); and
reducing stenosis or compression of the common iliac vein and increasing a cross-sectional area of a lumen of an obstructed or occluded portion of the common iliac vein of the subject by one or more of angioplasty, balloon angioplasty, and stenting of the iliac vein, and thereby reducing or eliminating the presence of hemorrhoids in the subject (Fig. 1 teaches that the compression can then be treated with ballooning stenting4. See modified Fig. 1 below to see the segment of the logic chart that involves the use of stenting. This is also discussed in page 148, paragraph 2 and the effects of the stenting are shown in Fig. 7. The compression of the common iliac vein prior to stenting is shown in Fig. 3. This stenting is done to resolve the reflux of the PCS as mentioned by the section title “Treatment of Pelvic Congestion Syndrome” and Fig. 7 stating that reflux is no longer observed after stenting. Due to the treatment of PCS, the symptoms of PCS, which includes hemorrhoids, would be resolved).

    PNG
    media_image1.png
    606
    929
    media_image1.png
    Greyscale

Modified Fig. 1
However, Monedero is silent regarding a method, comprising the steps of:
visual inspection of a lower rectum and anus of a subject to determine a presence of hemorrhoids in a subject; 
making one or more subsequent visual inspections of the lower rectum and anus of the subject to determine the presence of hemorrhoids in the subject.
In an analogous imaging field of endeavor, regarding the treatment of pelvic disorders, O’Brien teaches a method, comprising the steps of:
visual inspection of a lower rectum and anus of a subject to determine a presence of hemorrhoids in a subject (Paragraph 1 of page 99 teaches that a physical examination can reveal hemorrhoids of the perineum, buttocks, and lower extremities. Fig. 4 teaches a physical and pelvic exam); subject (Paragraph 1 of page 99 teaches that a physical examination can reveal hemorrhoids of the perineum, buttocks, and lower extremities. Fig. 4 teaches a physical and pelvic exam);
Paragraph 1 of page 99 teaches that hemorrhoids are a condition that disappear as PCS is relieved. Fig. 4 teaches a follow-up exam to observe improvement of symptoms), 
treating to reduce or eliminate hemorrhoids (Paragraph 1 of page 99 teaches that the disappearance of hemorrhoids is related to relief from PCS symptoms. As such the treatment of PCS can be done with a combination of clinical symptoms, physical examination findings, and anatomic and functional imaging. Such a reduction in PCS would resolve the symptoms and cause the disappearance of hemorrhoids). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Monedero with O’Brien’s teaching of the multiple visual inspections of the lower rectum and anus of the subject for the determination of the presence of hemorrhoids in the subject. This modified method would allow for the improvement of diagnosis of a patient and the improvement in the patient’s lifestyle. Furthermore, the treatment based on the diagnoses can allow for improved success rates in treatment (Conclusion of O’Brien).

Regarding claim 30, modified Monedero teaches the method in claim 27, as discussed above.
Monedero further teaches a method, wherein the medical imaging is performed by a computed tomography pelvic scan system, a pelvic magnetic resonance imaging system, a computed tomography angiography system, a magnetic resonance angiography system, a computed tomographic venography system, a magnetic resonance venography system, a duplex scan venography system, an ultrasonography system (Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound), or an iliocavography system.

Regarding claim 32, modified Monedero teaches the method in claim 27, as discussed above.
Fig. 1 teaches that the iliac vein compression can be identified with an IVUS system. The description of Fig. 1 teaches that IVUS stands for intravascular ultrasound).

Claim 18, 24, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Javier Monedero et al. ("Pelvic Congestion Syndrome: an update", 2013, Phlebolymphology, Vol. 20 No. 3, Pages 145-149) in view of Marlene O'Brien et al. ("Diagnosis and Treatment of the Pelvic Congestion Syndrome", January 2015, Journal of Vascular Surgery Venous and Lymphatic Disorders, pages 96-106) further in view of Leonardo Cavalcante et al. ("Iliac Vein Compression Syndrome: Literature Review", January-March 2015, pages 78-83).

Regarding claim 18, modified Monedero teaches the method in claim 15, as discussed above.
	While Monedero teaches the use of stenting to treat compression of the common iliac vein (See Fig. 1), the combination of Monedero and O’Brien is silent regarding a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject.
	In an analogous imaging field of endeavor, regarding the treatment of the common iliac vein, Cavalcante teaches a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject (Paragraph 5 of the “Treatment” section on page 81 teaches the treatment of venous compression that was countered with the use of a self-expanding elgiloy stent in the left common iliac vein of a female patient).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Monedero and O’Brien with Cavalcante’s teaching of a self-expanding metallic stent being placed in the left common iliac vein to treat an occluded portion. This modified method would allow for the use of a safe and effective alternative to open surgery (Abstract of Cavalcante).

Regarding claim 24, modified Monedero teaches the method in claim 23, as discussed above.
	While Monedero teaches the use of stenting to treat compression of the common iliac vein (See Fig. 1), the combination of Monedero and O’Brien is silent regarding a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject.
In an analogous imaging field of endeavor, regarding the treatment of the common iliac vein, Cavalcante teaches a method, wherein the step of reducing the obstruction or occlusion of the common iliac vein of the subject by applying intra- vascular pressure on the obstruction or occlusion of the common iliac vein comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject (Paragraph 5 of the “Treatment” section on page 81 teaches the treatment of venous compression that was countered with the use of a self-expanding elgiloy stent in the left common iliac vein of a female patient).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Monedero and O’Brien with Cavalcante’s teaching of a self-expanding metallic stent being placed in the left common iliac vein to treat an occluded 

Regarding claim 28, modified Monedero teaches the method in claim 27 as discussed above.
While Monedero teaches the use of stenting to treat compression of the common iliac vein (See Fig. 1), the combination of Monedero and O’Brien is silent regarding a method, wherein the step of increasing the area of the lumen of the obstructed or occluded portion of the common iliac vein of the subject comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject.
In an analogous imaging field of endeavor, regarding the treatment of the common iliac vein, Cavalcante teaches a method, wherein the step of increasing the area of the lumen of the obstructed or occluded portion of the common iliac vein of the subject comprises implantation of a self-expanding stent or a balloon-expanded stent in the obstructed or occluded portion of the common iliac vein of the subject (Paragraph 5 of the “Treatment” section on page 81 teaches the treatment of venous compression that was countered with the use of a self-expanding elgiloy stent 5in the left common iliac vein of a female patient).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Monedero and O’Brien with Cavalcante’s teaching of a self-expanding metallic stent being placed in the left common iliac vein to treat an occluded portion. This modified method would allow for the use of a safe and effective alternative to open surgery (Abstract of Cavalcante).


While Monedero teaches the use of stenting to treat compression of the common iliac vein (See Fig. 1), the combination of Monedero and O’Brien is silent regarding a method, wherein the step of reducing stenosis or compression of the iliac vein comprises implantation of a self-expanding metallic stent or a balloon-expanded metallic stent in a stenosed or a compressed portion of the common iliac vein of the subject.
In an analogous imaging field of endeavor, regarding the treatment of the common iliac vein, Cavalcante teaches a method, wherein the step of reducing stenosis or compression of the iliac vein comprises implantation of a self-expanding metallic stent or a balloon-expanded metallic stent in a stenosed or a compressed portion of the common iliac vein of the subject (Paragraph 5 of the “Treatment” section on page 81 teaches the treatment of venous compression that was countered with the use of a self-expanding elgiloy stent in the left common iliac vein of a female patient).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Monedero and O’Brien with Cavalcante’s teaching of a self-expanding metallic stent being placed in the left common iliac vein to treat an occluded portion. This modified method would allow for the use of a safe and effective alternative to open surgery (Abstract of Cavalcante).

Regarding claim 31, modified Monedero teaches the method in claim 30, as discussed above.
While Monedero teaches the use of Doppler ultrasound (See Fig. 1), the combination of Monedero and O’Brien is silent regarding a method, wherein the medical imaging system is a color Doppler ultrasonography system.
In an analogous imaging field of endeavor, regarding the treatment of the common iliac vein, Cavalcante teaches a method, wherein the medical imaging system is a color Doppler ultrasonography system (Abstract teaches the ultrasound of color ultrasound Doppler as a screening diagnostic tool).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elizabeth Ignacio et al., "Pelvic Congestion Syndrome: Diagnosis and Treatment", 2008, Seminars in Interventional Radiology, Volume 25 No. 4, pages 361-368: Teaches visual inspection of hemorrhoids.
Shigeaki Umeoka et al., "Vascular Dilatation in the Pelvis: Identification with CT and MR Imaging", January-February 2004, RadioGraphics, Volume 24 No. 1, pages 193-208: Teaches visualization of common iliac veins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further support that hemorrhoids are a symptom of PCS can be found in the following sources:
        Promedica: https://www.promedica.org/services-and-conditions/pelvic-congestion-syndrome 
        Vein Specialists of the Carolinas: https://veinscarolina.com/vein-disorders/pelvic-congestion-syndrome/
        
        2 Further support that hemorrhoids are a symptom of PCS can be found in the following sources:
        Promedica: https://www.promedica.org/services-and-conditions/pelvic-congestion-syndrome 
        Vein Specialists of the Carolinas: https://veinscarolina.com/vein-disorders/pelvic-congestion-syndrome/
        
        3 Further support that hemorrhoids are a symptom of PCS can be found in the following sources:
        Promedica: https://www.promedica.org/services-and-conditions/pelvic-congestion-syndrome 
        Vein Specialists of the Carolinas: https://veinscarolina.com/vein-disorders/pelvic-congestion-syndrome/
        
        4 Stenting is a well-known procedure that involves the increasing of a cross-section of a lumen. (Medical dictionary defines stenting as “An expansile tube positioned in a blood vessel”. Link: https://medical-dictionary.thefreedictionary.com/stent). Further support can be found in the University of Michigan’s overview of stenting which shows the expansion of a stent increasing the cross-sectional opening an artery as the purpose of a stent is to expand and restore the optimal size of the target (Link: https://medicine.umich.edu/dept/cardiac-surgery/patient-information/adult-cardiac-surgery/adult-conditions-treatments/coronary-angioplasty-stenting). 
        5 Stenting is a well-known procedure that involves the increasing of a cross-section of a lumen. (Medical dictionary defines stenting as “An expansile tube positioned in a blood vessel”. Link: https://medical-dictionary.thefreedictionary.com/stent). Further support can be found in the University of Michigan’s overview of stenting which shows the expansion of a stent increasing the cross-sectional opening an artery as the purpose of a stent is to expand and restore the optimal size of the target (Link: https://medicine.umich.edu/dept/cardiac-surgery/patient-information/adult-cardiac-surgery/adult-conditions-treatments/coronary-angioplasty-stenting).